Pee Cueiam.
This is an automobile accident case. George Mareinko, Jr.¿ and his father are the plaintiffs in this suit. The former was run down and injured by the defendant’s automobile while crossing ISTew Brunswick avenue, in Perth Amboy. At the time of the accident he was about fifteen years of age. The case came on to be heard at the Middlesex Circuit Court in October, 1928, and resulted in a verdict in his favor, the jury awarding him $300. A rule was applied for on his behalf, and on the return thereof this court set the verdict aside as grossly inadequate, and remitted the case for a new trial, limiting that trial, however, to the question of damages. The second trial occurred in October, 1930, and the jury at that trial awarded the infant $4,000. The present rule was sued out for the purpose of reviewing this verdict, and the contention is that it should be set aside because it is grossly excessive. Our examination of the proofs leads us to the conclusion that this contention is justified. The injuries received by this boy were not very serious. At the time of the happening of the accident he was engaged as a dishwasher in a restaurant and was receiving as compensation $13 a week. At the time of the trial he was earning $16 a week; and he was only absent from work for a comparatively short time after the happening of the accident.
In our opinion, $2,500 would have been a generous allowance as compensation, and the present rule will be made absolute unless the plaintiffs will consent to a reduction of the verdict to that amount. If such consent be given, then the rule to show cause will be discharged. Otherwise, it will be made absolute.